Order entered September 12, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01126-CV

                             IN RE JOHN REEDER, Relator


                     Original Proceeding from the 86th District Court
                                 Kaufman County, Texas
                             Trial Court Cause No. 66-738-86

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ADA BROWN
                                                         JUSTICE